Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on February 8, 2022, the following has occurred: claim(s) 1, 8, 10, 16-17, and 19-20 have been amended and claim(s) 22-23 have been added. Now, claim(s) 1-3, 6, 8-14, and 16-23 are pending.

Allowable Subject Matter
Claims 1-3, 6, 8-14, and 16-23 allowed. The following is an examiner’s statement of reasons for allowance: The primary reasons that claims 1-3, 6, 8-14, and 16-23 distinguish over the prior art is the inclusion of the combination of limitations of receiving one or more digital images, determining a prediction of a biomarker and a plurality of genomic panel elements from one or more digital images using a machine learning system, generating a list of recommended treatment pathways based on the prediction of the predicted biomarker and genomic panel elements, determining, based on the prediction of the predicted biomarker and genomic panel elements, whether to log an output and at least one visualization region as part of a case history within a clinical reporting system, and generating one or more displays of at least one recommended treatment of the list of recommended treatment pathways based on the prediction of the predicted biomarker and genomic panel elements, through at least one of an overlay of at least one region of interest layered on top of the one or more digital images and a side by side visualization of the one or more digital images with the prediction displayed and the one or more digital images without the prediction displayed. The closest prior art (Klaiman, Yip, Reicher, Schnorr) describes a method of identifying a biomarker in a tissue sample by receiving an acquired image depicting a tissue sample and can automatically transform the acquired image into an output image highlighting tissue regions predicted to comprise a second biomarker, combined with techniques for generating an overlay map on a digital medical image of a slide by receiving a medical image, separating the image into tiles, and performing tile classifications and tissue classifications based on a multi-tile analysis, combined with methods and systems for performing image analytics using graphical reporting associated with clinical images and a portion of one of the plurality of images and diagnostic information associated with the portion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dagum (U.S. Patent Pre-Grant Publication No. 2020/0245918), describes methods, systems, and computer program products for forecasting mood changes from digital biomarkers and for forecasting changes in a clinical assessment, Hu et al. (U.S. Patent Pre-Grant Publication No. 2020/0410683), describes methods that implement image-guided tissue anaylsis, MRI- computational modeling based on machine learning models constructed from multi-parametric MRI data and molecular data, and Koelzer et al. ("Precision immunoprofiling by image analysis and artificial intelligence"), describes machine learning and artificial intelligence tools for application for surgical pathology and computational analyses to improve patient stratification in immune-oncology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626